Dreyfus Premier Investment Funds, Inc. Dreyfus Global Real Estate Securities Fund On May 27, 2009 Dreyfus Global Real Estate Securities Fund, a series of Dreyfus Premier Investment Funds, Inc. (the "Fund"), purchased 18,130 shares of common stock issued by Brandywine Realty Trust. (CUSIP No.: 105368203) (the "Common Stock") at a purchase price of $6.30 per share including an underwriting discount of $0.2677 per share. The Common Stock was purchased from Merill Lynch, Pierce, Fenner & Smith Incorporated, and J.P. Morgan Securities LLC and Citigroup Global Markets Inc., members of the underwriting syndicate of which BNY Capital Markets, an affiliate of the Fund's investment adviser, was also a member. BNY Capital Markets received no benefit in connection with the transaction. The following is a list of the syndicate's members: Merrill Lynch, Pierce, Fenner & Smith Incorporated J.P. Morgan Securities LLC Citigroup Global Markets Inc. ABN AMRO Incorporated BNY Mellon Capital Markets, LLC Janney Montgomery Scott LLC Morgan Keegan and Company, Inc. PNC Capital Markets LLC Piper Jaffrey & Co. TD Securities (USA) LLC BMO Capital Markets Corp Comerica Securities, Inc. Commerzbank Capital Markets Corp. FTN Equity Capital Market Corp. RBC Capital Markets LLC Raymond James & Associates, Inc. Santander Investment Securities, Inc. Stifel, Nicolaus & Company, Incorporated SunTrust Robinson Humphrey, Inc. Accompanying this statement are materials presented to the Board of Directors for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on October 1, 2009. These materials include additional information about the terms of the transaction.
